                 IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         CHARLOTTE DIVISION
                     CIVIL CASE NO: 3:19-CV-503-DCK

RHONDA BLANTON and HENRY BLANTON, )
on behalf of themselves and their minor   )
children, H.B., R.B., and J.B.,           )
                                          )
                             Plaintiffs,  )
                                          )
       v.                                 )                   ORDER
                                          )
CINEMARK USA, INC., and                   )
CINEMARK MOVIES 10,                       )
                                          )
                             Defendants.  )
_________________________________________ )

       THIS MATTER IS BEFORE THE COURT on the parties’ “Joint Petition For Approval

Of Minor Settlement and Request For Hearing” (Document No. 15). The parties have consented

to Magistrate Judge jurisdiction pursuant to 28 U.S.C. § 636(c), and this matter is ripe for

disposition. Having carefully considered the motion, the record, applicable authority, and the

counsel’s presentations at a Motions Hearing, the undersigned will grant the motion.

       Rhonda Blanton and Henry Blanton, on behalf of themselves and their three minor

children, H.B., R.B., and J.B. (all together “Plaintiffs”), initiated this action with the filing of a

“Complaint” (Document No. 1-1) on August 12, 2019, in the Superior Court of Mecklenburg

County, North Carolina. Plaintiffs bring this action against Cinemark USA, Inc. and Cinemark

Movies 10 (“Defendants”) based on an incident (the “Incident”) at the Cinemark Movies 10,

located at 9508 Northeast Court, Matthews, North Carolina, on August 11, 2016. (Document No.

1-1, p. 6). The Incident involved the Plaintiffs’ exposure to feces on one or more seats in the

Cinemark 10 movie theatre during a showing of The Jungle Book. (Document No. 1-1, pp. 6-10).




          Case 3:19-cv-00503-DCK Document 28 Filed 09/02/20 Page 1 of 4
As a result, Plaintiffs “suffered physical and psychological injury, as well as embarrassment and

disgust.” (Document No. 1-1, p. 10).

       The Complaint asserts causes of action for: negligence; premises liability; negligent

infliction of emotional distress; spoliation; and seeks punitive damages, as well as attorney’s fees

and costs. (Document No. 1-1, pp. 10-15).

       Defendants filed a “Notice Of Removal” (Document No. 1) with this Court on October 3,

2019. Defendants contend that removal is proper based on complete diversity, noting that

Plaintiffs are all North Carolina residents and that Cinemark USA, Inc. d/b/a Cinemark Movies

10, was incorporated and has its principal place of business in Texas. (Document No. 1, p. 2).

       The parties filed a “Joint Notice Of Settlement” (Document No. 10) on December 31, 2019.

Then on February 18, 2020, the parties filed the now pending “Joint Petition For Approval Of

Minor Settlement and Request For Hearing” (Document No. 15).

       By the “Joint Petition …” the parties seek the Court’s approval of a compromise settlement

of all claims between Minor Plaintiffs, by and through their Guardian ad Litem, and Defendants,

which are related to and arise out of the Incident that occurred on or about August 11, 2016 at the

Cinemark Movies 10, in Matthews, North Carolina. (Document No. 15). The parties have agreed

to settle the Minor Plaintiffs’ claims in the amount of $5,000.00, to be distributed as prescribed in

the parties’ “Minor Settlement Agreement and Release” (Document No. 15-1) and as follows:

               a. On behalf of Defendants, Minor Plaintiff H.B. shall receive ONE

               THOUSAND DOLLARS ($1,000.00);

               b. On behalf of Defendants, Minor Plaintiff R.B. shall receive

               THREE THOUSAND DOLLARS ($3,000.00); and




                                                 2
         Case 3:19-cv-00503-DCK Document 28 Filed 09/02/20 Page 2 of 4
               c. On behalf of Defendants, Minor Plaintiff J.B. shall receive ONE

               THOUSAND DOLLARS ($1,000.00).

See (Document Nos. 15, 15-1, and 15-2).

       Notably, the undersigned granted Plaintiffs’ “Amended Motion To Appoint Guardian ad

Litem” (Document No. 20) and approved the appearance of Penny Isenhour as Guardian ad Litem

in this matter for the Minor Plaintiffs. (Document No. 21). In addition, after several delays the

Court was able to hold a hearing on September 2, 2020, and considered the facts of the case and

as well as support for the proposed settlement from counsel and the Guardian ad Litem.

       The undersigned, having considered the facts and circumstances of this case and the

parties’ settlement, and noting that counsel for Minor Plaintiffs has agreed to waive her attorney’s

fees, and noting the agreement of counsel for the parties and the Guardian ad Litem, has determined

that the settlement is fair, just, and reasonable and should be approved. The Court commends the

parties, their counsel, and the Guardian ad Litem for their efforts in resolving this matter without

further Court intervention.

       IT IS, THEREFORE, ORDERED that the parties’ “Joint Petition For Approval Of Minor

Settlement and Request For Hearing” (Document No. 15) is GRANTED.

       IT IS FURTHER ORDERED that:

               1.   Minor Plaintiffs’ Guardian ad Litem Penny Isenhour is

               authorized to conclude the settlement on behalf of, and for the

               benefit of, the Minor Plaintiffs H.B., R.B., and J.B.

               2. The compromise settlement between Defendants and Minor

               Plaintiffs, by and through their Guardian ad Litem Penny Isenhour,

               is approved;



                                                 3
         Case 3:19-cv-00503-DCK Document 28 Filed 09/02/20 Page 3 of 4
             3.   Upon receipt of the above-listed settlement amounts from

             Defendants, Plaintiffs’ counsel shall distribute said sums as

             prescribed by the parties’ “Minor Settlement Agreement and

             Release” to the U.S. District Court for the Western District of North

             Carolina, Charlotte Division, to be held in Trust by the Clerk of

             Court for the benefit of Minor Plaintiffs, with said funds to be

             distributed to each Minor Plaintiff when she/he reaches the age of

             eighteen (18) years old.

      IT IS FURTHER ORDERED that the parties shall file a Stipulation of Dismissal on or

before September 15, 2020.

      SO ORDERED.



                              Signed: September 2, 2020




                                               4
        Case 3:19-cv-00503-DCK Document 28 Filed 09/02/20 Page 4 of 4
